           Case 1:19-cv-08847-VSB Document 18 Filed 05/18/20 Page 1 of 3



R. Terry Parker, Esquire
RATH, YOUNG & PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lisa Corson

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 LISA CORSON,

                      Plaintiff,

              v.                                   Case No.: 1:19-cv-08847

 POWER MOVES, INC. and
 SHAWN PEREZ,

                      Defendants.



           NOTICE OF MOTION FOR FINDING OF ALTERNATIVE SERVICE

       PLEASE TAKE NOTICE that the plaintiff Lisa Corson, through the undersign counsel,

hereby moves before the Honorable Vernon S. Broderick, at U.S. Courthouse, 40 Foley Square,

New York, New York 10007 for an order permitting alternative service upon the defendant Shawn

Perez. In support of this motion, the Plaintiff shall rely upon the accompanying Declaration of R.

Terry Parker, Esq. and the Memorandum of Law submitted herewith.

       Oral argument is not requested.
         Case 1:19-cv-08847-VSB Document 18 Filed 05/18/20 Page 2 of 3



Dated: May 18, 2020


                                    /s/ R. Terry Parker
                                    R. Terry Parker, Esquire
                                    RATH, YOUNG and PIGNATELLI, P.C.
                                    120 Water Street, Second Floor
                                    Boston, MA 02109
                                    Telephone: (603) 226-2600
                                    Email: rtp@rathlaw.com

                                    Attorneys for Plaintiff
                                    Lisa Corson




                                       2
          Case 1:19-cv-08847-VSB Document 18 Filed 05/18/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I, R. Terry Parker, hereby certify that I caused the foregoing document to be sent
by regular mail on this 18st day of May, 2020 to the following:

              Power Moves Inc.
              1710 Broadway
              New York, New York 10019

              Shawn Perez
              President
              Power Moves, Inc.
              1710 Broadway
              New York, New York 10019

              Shawn Perez
              132 1st Street
              Hicksville, New York 11801


                                                  /s/ R. Terry Parker
                                                 R. Terry Parker




                                            3
